DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.
 Response to Amendment

The amendment filed on 19 August 2021 has been entered. Claim(s) 1, 6-8, 10, 12-25 and 27-29 remain pending in this application. Claim(s) 2-5, 9, 11 and 26 have been cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, Lines 23-27 “wherein an effective width of the plurality of cavities is selected such that                         
                            U
                            =
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            W
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                    
                                
                                
                                    0.39
                                
                            
                        
                     wherein U is a flow velocity through the damper, fo is a frequency to damp, Weff is the effective width of the plurality of cavities and 0.39 is an optimal Strouhal number” would be more appropriately claimed as “wherein an effective width of the plurality of cavities is defined such that                         
                            U
                            =
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            W
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                    
                                
                                
                                    0.39
                                
                            
                        
                     wherein U is a flow velocity through the damper, fo is .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 12-17, 24-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pandalai (U.S. Patent No. 5,685,157), hereinafter Pandalai, in view of Schilp (U.S. Pre-grant Publication 2015/0082794), hereinafter Schilp, and Rajavel (Non-Patent Literature – Acoustics of Corrugated Pipes: A Review), hereinafter Rajavel, Beck (U.S. Pre-grant Publication 2014/0366553), hereinafter Beck, and Scarpato (Non-Patent Literature – Modeling the damping properties of perforated screens traversed by a bias flow and backed by a cavity at low Strouhal number), hereinafter Scarpato.

Regarding Independent Claim 1 and Claims 27-29, Pandalai teaches (Claim 1) a damping device (100) for a combustor (Figure 1 – Column 1, Lines 6-7 – the damping device is for a combustor, 10) of a gas turbine (Column 1, Lines 6-7 – the system is for a gas turbine combustor) for suppressing combustion instabilities in a combustion chamber (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) – Column 1, Lines 7-10 – the damping device controls dynamic pressure pulses/combustion instabilities), comprising: 
a combustor liner (24) extending from an upstream end downwardly around the combustion chamber (Figure 1 – the liner, 24, extends from the upstream/left end to the right/downstream/downwardly around the combustion chamber, 29); 
at least one acoustic damper (100) provided along the liner (Figure 1 – the acoustic damper, 100, is provided along the liner, 24) and/or a supply line for fuel or air to the combustion chamber (Figure 1 – the acoustic damper, 100, is provided in a section/plenum of the combustor where air to the combustion chamber, 29, is provided), the acoustic damper includes: 
a casing (101) defining a resonator volume (103); 
a hole (114) at a first face of the casing (108/110) for allowing fluid communication between the resonator volume and the combustion chamber (Column 5, Lines 44-56 – the hole, 114, at the first face, 110, allows the raped movement of air/fluid in and out of the resonator volume, 103, and to the combustion chamber, therefore the hole allows fluid communication between the volume and combustion chamber, 29), the casing being a quarter wave damper (Column 5, Lines 35-37 – the damper is a quarter wave damper/resonator), and the resonator volume being limited by a second face (Figure 2, Element 106) and at least one interior surface of the casing Figure 2 – the interior surface of the casing, 101, and the second face, 106, define the volume, 103), the second face arranged at an end of the casing opposite the first face (Figure 2 – the second face, 106, is at the end, 104, which is opposite the first face, 110), a length of the casing from the first face to the second face defining a damped frequency for damping pressure oscillations of the combustor (Figure 2, Element L – Column 6, Lines 6-12 – the length of the casing, 101, from the first face, 110, to the second face determines the target frequency for damping).
Pandalai does not teach (Claim 1) the at least one interior surface being equipped with a plurality of cavities, each having a fixed volume and being in fluid communication with the resonator volume and the second face being equipped with at least one feed hole for feeding a purging fluid into the resonator volume, each of the plurality of cavities arranged orthogonally to a mass flow of the purging fluid for causing flow disturbances in the mass flow, wherein each cavity is groove-shaped and runs circumferentially around the lateral surface of the casing and wherein the plurality of cavities are formed by a corrugation, whereby each groove-shaped cavity is configured to initiate vertical flows and to cause shear layers, formed in a velocity-gradient region, to roll up into spirals and create vortices, wherein an effective width of the plurality of cavities is selected such that                         
                            U
                            =
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            W
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                    
                                
                                
                                    0.39
                                
                            
                        
                     wherein U is a flow velocity through the damper, fo is a frequency to damp, Weff is the effective width of the plurality of cavities and 0.39 is an optimal Strouhal number; (Claim 27) the damping device comprising: at least three cavities; (Claim 28) wherein at least one cavity of the plurality of cavities runs circumferentially around the interior surface; (Claim 29) wherein the plurality of cavities includes two or more 
However, Schilp teaches resonator/damper for a gas turbine (Figure 4 - Paragraph 0005, Lines 1-2) with a first face (42) and a second face (38), (Claim 1) the second face being equipped with at least one feed hole (Figure 4 – the second face, 38, is equipped with at least one feed hole, 40) for feeding a purging fluid into the resonator volume (Figure 4 – Paragraph 0020, Lines 17-18 – the feed holes, 40, feed a purging fluid, 50, into the resonator volume, 48) making a mass flow of purging fluid (Paragraph 0020, Lines 17-20 – the purging/cooling air passes from the second face to the first face).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Pandalai to include (Claim 1) the second face being equipped with at least one feed hole for feeding a purging fluid into the resonator volume creating a mass flow of purging fluid, as taught by Schilp, in order to prevent contamination from entering the chamber from the working gas, and cooling the wall and flow path wall (Schilp – Paragraph 0005, Lines 8-12).
Pandalai in view of Schilp do not teach (Claim 1) the at least one interior surface being equipped with a plurality of cavities, each having a fixed volume and being in fluid communication with the resonator volume, each of the plurality of cavities arranged orthogonally to a mass flow of the purging fluid for causing flow disturbances in the mass flow, wherein each cavity is groove-shaped and runs circumferentially around the lateral surface of the casing and wherein the plurality of cavities are formed by a corrugation, whereby each groove-shaped cavity is configured to initiate vertical flows and to cause shear layers,                         
                            U
                            =
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            W
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                    
                                
                                
                                    0.39
                                
                            
                        
                     wherein U is a flow velocity through the damper, fo is a frequency to damp, Weff is the effective width of the plurality of cavities and 0.39 is an optimal Strouhal number; (Claim 27) the damping device comprising: at least three cavities; (Claim 28) wherein at least one cavity of the plurality of cavities runs circumferentially around the interior surface; (Claim 29) wherein the plurality of cavities includes two or more circumferentially running cavities arranged consecutively in a longitudinal direction of the casing.
However, Rajavel teaches a corrugated pipe behaves similarly to the acoustic model of a resonator (Page 11 – Column 1, Lines 10-15 – the a corrugated pipe can be reasonably modeled by a the same method as a multiple side branch resonator and therefore behaves in a similar fashion) wherein the corrugated pipe includes a casing (Page 8, Figure 4 – the walls of the pipe form the casing), a central volume (Page 8, Figure 4 – the volume of the pipe not including the corrugations/cavities is the central volume) with (Claim 1) at least one interior surface (Page 8, Figure 4 – the corrugated pipe has an interior surface) being equipped with a plurality of cavities (Page 8, Figure 4 – the cavities are shown in the areas of the callout v’w ), each having a fixed volume (Page 8, Figure 4 – the cavities are shown with a fixed volume) and being in fluid communication with the central volume (Page 8, Figure 4 – the cavities open into the central volume of the pipe and therefore the volume of the cavities are in fluid communication with the central volume) and, each of the plurality of cavities arranged orthogonally to a mass flow (Page 8, Figure 4 – the cavities are shown to be orthogonal to the mass flow, U) for causing flow disturbances in the mass flow (Page 9, Figure 5 and Lines 1-6 and 10-17 – the orthogonal cavities generate flow disturbances in the mass flow as shown in Figure 5), wherein each cavity is groove-shaped and runs circumferentially around the lateral surface of the casing (Page 7, Column 2, Section 2.2, Lines 9-12 and Page 8, Figure 4 – the cavities are rectangular grooves in a corrugated form and therefore run circumferentially around the sides/lateral surfaces of the casing) and wherein the plurality of cavities are formed by a corrugation (Page 7, Column 2, Section 2.2, Lines 9-12 and Page 8, Figure 4 – the cavities are part of a corrugated pipe and therefore are formed by the corrugation), whereby each groove-shaped cavity is configured to initiate vertical flows and to cause shear layers, formed in a velocity-gradient region, to roll up into spirals and create vortices (Page 9, Figure 5 and Lines 1-6 and 10-17 – the cavities impinge on a solid surface and initiate vertical flows and shear layers in the transition between the stagnant volume of the cavities and the mass flow and therefore formed in the velocity-gradient region, where the vertical flows and shear layers generate vortices as shown in Figure 5), wherein an effective width (Page 8, Figure 4 – each cavity shown has a width and therefore effective width) of the plurality of cavities is selected such that                         
                            U
                            =
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            W
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                    
                                
                                
                                    S
                                    T
                                    R
                                
                            
                        
                     wherein U is a flow velocity through the damper, fo is a frequency to damp, Weff is the effective width of the plurality of cavities (Page 2, Column 1, Lines 13-27 – the cavities/bumps/corrugations generate a frequency based on the caused turbulence created by the cavity at a particular velocity; this relationship defines the “Strouhal number”, and as evidenced by Beck in Paragraph 0041 the Strouhal number of a vortex shedding structure, which include cavities in a side wall, can be defined by                         
                            S
                            T
                            R
                            =
                            f
                            *
                            
                                
                                    a
                                
                                
                                    v
                                
                            
                        
                      which can be rearranged to be                         
                            v
                            =
                            f
                            *
                            a
                            /
                            S
                            T
                            R
                        
                    , where STR is the Strouhal number, f is the frequency, v is the velocity of the flow and a is the length/width of the vortex shedding structure, thus the effective width of the cavity is defined by                         
                            U
                            =
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            W
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                    
                                
                                
                                    S
                                    T
                                    R
                                
                            
                        
                    ); (Claim 27) the corrugated pipe comprising: at least three cavities (Page 8, Figure 4 – the corrugated pipe shown has 5 cavities); (Claim 28) wherein at least one cavity of the plurality of cavities runs circumferentially around the interior surface (Page 7, Column 2, Section 2.2, Lines 9-12 and Page 8, Figure 4 – the pipe is a corrugated pipe/tube and therefore is axisymmetric therefore the cavities run circumferential around the interior surface); (Claim 29) wherein the plurality of cavities includes two or more circumferentially running cavities arranged consecutively in a longitudinal direction of the casing (Page 7, Column 2, Section 2.2, Lines 9-12 and Page 8, Figure 4 – the pipe is a corrugated pipe/tube and therefore is axisymmetric therefore the cavities shown run circumferential around the interior surface and are arranged consecutively from left to right/in a longitudinal direction of the casing).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Pandalai by making the resonators to include (Claim 1) the at least one interior surface being equipped with a plurality of cavities, each having a fixed volume and being in fluid communication with the resonator volume, each of the plurality of cavities arranged orthogonally to a mass flow of the purging fluid for causing flow disturbances in the mass flow, wherein each cavity is groove-shaped and runs circumferentially around the lateral surface of the casing and wherein the plurality of cavities are formed by a corrugation, whereby each groove-shaped cavity is configured to initiate vertical flows and to cause shear layers, formed in a velocity-gradient region, to roll up into spirals and create vortices, wherein an effective width  of the plurality of cavities is selected/defined such that                         
                            U
                            =
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            W
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                    
                                
                                
                                    S
                                    T
                                    R
                                
                            
                        
                     wherein U is a flow velocity through the o is a frequency to damp, Weff is the effective width of the plurality of cavities; (Claim 27) the damping device comprising: at least three cavities; (Claim 28) wherein at least one cavity of the plurality of cavities runs circumferentially around the interior surface; (Claim 29) wherein the plurality of cavities includes two or more circumferentially running cavities arranged consecutively in a longitudinal direction of the casing, as taught by Rajavel, since corrugated pipes behave in the same fashion as a multi-branch resonator and in order to increase the dampening effect of the resonator by doubling the acoustic power lost by the wave traveling through the resonator due to the two traveling waves (Rajavel – Page 10, Column 2, Section 2.3.3, Lines 32-39).
Pandalai in view of Schilp and Rajavel as evidenced by Beck do not teach a Strouhal number of 0.39.
However, Scarpato teaches that a resonator with a low Strouhal number provides maximized absorption bandwidth (Figure 7 and Page 277, Lines 14-16 and Page 283, Lines 6-8 below equation 30). Therefore the Strouhal number is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is the absorption bandwidth of the resonator.  
Therefore since the general conditions of the claim, i.e. that the cavities are defined by a Strouhal number, were disclosed in the prior art by Pandalai in view of Schilp and Rajavel as evidenced by Beck, it is not inventive to discover the optimum Strouhal number by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cavities of Pandalai in view of Schilp and Rajavel as evidenced by Scarpato - Page 283, Lines 6-8 below equation 30).

Regarding Claim 6, Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato teach the invention as claimed and discussed above. Pandalai further teaches wherein the casing is a tube (101 – Column 5, Lines 36-37 – the casing, 101, is a tube).

Regarding Claim 7, Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato teach the invention as claimed and discussed above. Pandalai further teaches wherein the casing has a circular or elliptical cross-section (Figures 3A and 5 – the casing, 101, has a circular cross-section).

Regarding Claim 8, Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato teach the invention as claimed and discussed above. Pandalai further teaches the casing has a polygonal, rectangular cross-section (Figures 1 and 2 – Figures 1 and 2 show cross-sections of the casings 101, which are polygonal).

Regarding Claim 10, Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato teach the invention as claimed and discussed above. Pandalai further teaches wherein a longitudinal axis of the damper casing (Figure 1  -it is pointed out that the limitation of a longitudinal axis does not include any further limiting structure, i.e. central longitudinal axis, therefore the definition of longitudinal provided by Merriam-Webster of “of or relating to a length or the lengthwise dimension will be used; the casing, 101, has an infinite number of axes that have some extension along the length of the casing, and therefore are longitudinal axes), arranged parallel to the at least one interior surface of the casing (Figure 6 – the casing contains a center longitudinal axis that is parallel to an interior surface of the casing – See annotated figure below for clarification) possesses an orientation orthogonally or essentially orthogonally to an outer surface of the combustor liner (Figure 6 – the longitudinal axis is essentially orthogonal to the tangent of outer surface of the combustor liner at the location of the casing – See annotated figure below for clarification).


    PNG
    media_image1.png
    894
    995
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Pandalai

Regarding Claim 12, Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato teach the invention as claimed and discussed above. Pandalai further teaches wherein a longitudinal axis of the damper casing (Figure 1  -it is pointed out that the limitation of a longitudinal axis does not include any further limiting structure, i.e. central longitudinal axis, therefore the definition of longitudinal provided by Merriam-Webster of “of or relating to a length or the lengthwise dimension will be used; the casing, 101, has an infinite number of axes that have some extension along the length of the casing, and therefore are longitudinal axes), arranged parallel to the at least one interior surface of the casing (Figure 6 – the casing contains a center longitudinal axis that is parallel to an interior surface of the casing – See annotated figure below for clarification) and is arranged parallel to an outer surface of the combustor liner (Figure 6 – the longitudinal axis is parallel to a tangent of the outer surface of the liner, as the liner is shown in Figure 6 to be a circle – See annotated figure below for clarification). 


    PNG
    media_image2.png
    894
    995
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Pandalai

Regarding Claim 13, Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato teach the invention as claimed and discussed above. Pandalai further teaches wherein the quester wave damper is coupled to an air supply line (Figure 1 – the acoustic damper, 100, is provided in a section/plenum of the combustor where air to the combustion chamber, 29, is provided).

Regarding Claim 14, Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato teach the invention as claimed and discussed above. Pandalai further teaches wherein the quarter wave damper is coupled to a can combustor (Column 4, Lines 34-37 – the damper, 100, is used in a can combustor).

Regarding Claim 15, Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato teach the invention as claimed and discussed above. Pandalai further teaches wherein the quarter wave damper is coupled to an annular combustion chamber (Column 4, Lines 25 – the damper, 100, is used in an annular combustion chamber).

Regarding Claim 16, Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato teach the invention as claimed and discussed above. Pandalai further teaches a combustor (Figure 1 – Column 1, Lines 6-7 – the damping device is for a combustor, 10) for a gas turbine (Column 1, Lines 6-7 – the system is for a gas turbine combustor), disposed downstream from a compressor (Figure 1  Column 4, Lines 18-22 – the combustor, 10, is downstream from the compressor) and upstream from a turbine (Figure 1  Column 4, Lines 18-22 – the combustor, 10, is downstream from the compressor), said combustor comprising: 
at least one burner (Figure 1 – the structure, 50, around the combustion zone, 61, is a burner) at an upstream end (Figure 1 – the burner is at the upstream/left end of the combustion chamber, 29) configured to inject a fuel and/or air or a fuel/air mixture into a combustion chamber (Column 4, Lines 44-48 – the burner directs fuel and air into the combustion chamber); 
24) extending from the upstream end downwardly around the combustion chamber (Figure 1 – the liner, 24, extends from the upstream/left end to the right/downstream/downwardly around the combustion chamber, 29), wherein the combustor includes the at least one acoustic damper (Figure 1 – the combustor, 10, includes at least one acoustic damper, 100) according to claim 1 (See rejection for Claim 1 above) for suppressing combustion instabilities in the combustion chamber (Column 3, Lines 35-37 – the damper reduces pressure oscillations).
Therefore the combination of Pandalai, Schilp and Rajavel teach the limitations of Claim 16.

Regarding Claim 17, Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato teach the invention as claimed and discussed above. Pandalai further teaches at least two quarter wave dampers disposed circumferentially around the combustor liner (Figure 6 – multiple quarter wave dampers are disposed circumferentially around the combustor liner).

Regarding Claim 24, Pandalai in view of Schilp and Rajavel teach the invention as claimed and discussed above. Pandalai further teaches a number of quarter wave dampers of different geometry is coupled to the liner (Figure 6 – multiple quarter wave dampers of different sizes/geometry are shown coupled to the liner). 

Regarding Claim 25, Pandalai in view of Schilp and Rajavel teach the invention as claimed and discussed above. Pandalai further teaches quarter wave dampers of different Figure 6 – multiple quarter wave dampers of differing sizes/lengths are shown coupled to the liner).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato as applied to claim 16 above, and further in view of Sattinger (U.S. Patent No. 6,530,221), hereinafter Sattinger.

Regarding Claim 18, Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato teach the invention as claimed and discussed above.
Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato do not teach at least two quarter wave dampers disposed in different longitudinal positions of the combustor.
However, Sattinger teaches a plurality of dampers (Element 50) where at least two dampers disposed in different longitudinal positions of the combustor (Column 5, Lines 26-32 – The resonators would be placed at locations of maximum amplitude along the flow path or in a longitudinal direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato to disposed at least two quarter wave dampers in different longitudinal positions of the combustor, as suggested and taught by Sattinger, in order to place the resonator at locations that have the greatest acoustical pressure amplitude and increase the effectiveness of the resonators (Sattinger – Column 5, Lines 25-31).

Regarding Claim 19, Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato teach the invention as claimed and discussed above.
Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato do not teach wherein at least one of the quarter wave dampers is folded around the combustor liner.
However, Sattinger teaches wherein at least one of the dampers is folded around the combustor liner (Figure 5C – the resonator is folded/wrapped around the liner in the circumferential direction, Element 52).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato to include at least one quarter wave damper of Pandalai in view of Schilp, Rajavel as evidenced by Beck and Scarpato is folded around the combustor liner, as suggested and taught by Sattinger, in order to place the resonator at locations that have the greatest acoustical pressure amplitude and increase the effectiveness of the resonators (Sattinger – Column 5, Lines 25-31).

Regarding Claim 20, Pandalai in view of Schilp, Rajavel as evidenced by Beck, Scarpato and Sattinger teach the invention as claimed and discussed above but fails to teach wherein at least one of the dampers is folded in a circumferential direction with respect to the combustor liner.
However, Sattinger teaches wherein at least one of the dampers is folded in a circumferential direction with respect to the combustor liner (Figure 5C – the resonator is folded/wrapped around the liner in the circumferential direction, Element 52).
Sattinger – Column 5, Lines 25-31).

Regarding Claim 21, Pandalai in view of Schilp, Rajavel as evidenced by Beck, Scarpato and Sattinger teach the invention as claimed and discussed above but fails to teach wherein at least one of the dampers is folded in a longitudinal direction with respect to the combustor liner.
However, Sattinger teaches wherein at least one of the dampers is folded in a longitudinal direction with respect to the combustor liner (Figure 1 – The resonators extend in a longitudinal direction, in the same direction of the flow, and fold/wrap around the liner).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of at least one quarter wave damper being folded in a longitudinal direction with respect to the combustor liner, as suggested and taught by Sattinger, into the device of Pandalai in view of Schilp, Rajavel as evidenced by Beck, Scarpato and Sattinger in order to place the resonator at locations that have the greatest acoustical pressure amplitude and increase the effectiveness of the resonators (Sattinger – Column 5, Lines 25-31).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pandalai in view of Schilp, Rajavel as evidenced by Beck, and Scarpato as applied to claims 1 and 16 above, and further in view of Ikeda (U.S. Pre-grant Publication 2005/0223707), hereinafter Ikeda.

Regarding Claim 22, Pandalai in view of Schilp, Rajavel as evidenced by Beck, and Scarpato teach the invention as claimed and discussed above. Pandalai further teaches wherein the combustor is a can combustor (Column 4, Lines 34-37 – the damper, 100, may be used in a can combustor).
Pandalai in view of Schilp, Rajavel as evidenced by Beck, and Scarpato do not teach the combustor of a stationary gas turbine.
However, Ikeda teaches the use of a damping device (Figure 1) on the combustor (20) of stationary gas turbine (Paragraph 0002, Lines 4-8 – the gas turbine is an industrial power generator and therefore would be stationary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the damping device, of Pandalai in view of Schilp, Rajavel as evidenced by Beck, and Scarpato, on the combustor of the stationary gas turbine of Ikeda  because it has been held that a simple substitution of one known element (Damping device, Figure 1, of Ikeda), for another (The damping device of Pandalai in view of Schilp and Rajavel), to obtain predictable results, of provide attenuation of high pressure acoustic pressure oscillations or noise (Pandalai – Column 3, Line 35-37) was an  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.

Regarding Claim 23, Pandalai in view of Schilp, Rajavel as evidenced by Beck, and Scarpato teach the invention as claimed and discussed above. Pandalai further teaches wherein the combustor is an annular combustion chamber (Column 4, Lines 25 – the damper, 100, may be used in an annular combustion chamber).
Pandalai in view of Schilp, Rajavel as evidenced by Beck, and Scarpato do not teach the combustor of a stationary gas turbine.
However, Ikeda teaches the use of a damping device (Figure 1) on the combustor (20) of stationary gas turbine (Paragraph 0002, Lines 4-8 – the gas turbine is an industrial power generator and therefore would be stationary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the damping device, of Pandalai in view of Schilp, Rajavel as evidenced by Beck, and Scarpato, on the combustor of the stationary gas turbine of Ikeda  because it has been held that a simple substitution of one known element (Damping device, Figure 1, of Ikeda), for another (The damping device of Pandalai in view of Schilp and Rajavel), to obtain predictable results, of provide attenuation of high pressure acoustic pressure oscillations or noise (Pandalai – Column 3, Line 35-37) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.
Response to Arguments
Applicant’s arguments with respect to the amendments to claim 1 have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments filed 19 August 2021 in regards to Rajavel have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Rajavel is directed towards noise in a corrugated pipe it is respectfully pointed out that Rajavel acknowledges the behavior of a corrugated pipe being the same as that of a side branch resonator in at least Page 11, Column 1, Lines 10-15.  Thus its teachings/structure would be pertinent to resonators regardless of the particular use.  Therefore the combination using the teachings of Rajavel is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741